DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 remain/s rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 filed 05/21/2021 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time provided for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.

Response to Proposed Amendments (pre-pilot)
The proposed Claim Amendments filed 05/21/2021 will NOT be entered because they raise new issues that would require further consideration and/or search.


Response to Election/Restriction Requirements
The restriction requirement between Group I (claims 1-15) and Group II (claims 16-20) have been withdrawn upon reconsideration.

Applicant’s election without traverse of the following species in: Category A (residue of DOPO and -O(CH2)3CH3); Category B (DDS), Category C (DICY), and Category D (silicon dioxide); in the reply filed on 07/02/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 05/21/2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
 	Information disclosure statements filed after the mailing of a final Office Action require both the 1.97(e) fee and the 1.97(e) certification statement for consideration.  See MPEP 609.01(A).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	• GAN (US 2007/0221890), in view of LIN (US 2013/0161080),
		or
	• LIN (US 2013/0161080), in view of GAN (US 2007/0221890),
 	as stated in the previous Office Action mailed 09/18/2020.
	GAN ‘890 discloses an ignition-resistant epoxy resin composition comprising: (i) a flame-retarding phosphorus-containing Compound (I); (ii) an epoxy resin which is preferably halogen-free; (iii) a crosslinker component; and (iv) optional additives; wherein phosphorus-containing Compound (I) is the reaction product of phosphorus-containing Component (A) (e.g., in accordance with Formula (XXIX), such as 9,10-dihydro-9-oxa-10-phophenanthrene-10-oxide (also known as DOPO or DOP) and Component (B) (e.g., in accordance with Formula (VII), wherein each R1 is independently an alkyl group with 1-10 carbon atoms, each R2 is independently an alkyl group with 1-10 carbon atoms, R” is a hydrocarbyl group with 1-8 carbon 
	LIN ‘080 discloses halogen-free resin compositions comprising: (A) 100 parts halogen-free epoxy resin; (D) 0.5-30 parts amine curing agent (e.g., diamino diphenyl sulfone (DDS), dicyandiamide (DICY), etc., or combinations thereof); (E) 10-150 parts halogen-free flame retardant (e.g., DOPO, DOPO-containing phenol resin, etc.); additives (e.g., inorganic fillers such as silica; toughening agents such as core-shell rubber; etc.).  The resin compositions can be utilized to form prepregs used to form metal clad laminates for printed circuit boards, wherein the metal clad laminate is formed by: impregnating the resin composition into a reinforcing material (e.g., woven or non-woven fabric, etc.); semi-curing the impregnated reinforcing material to form a prepreg; laminating the prepreg to a metal foil. (entire document, e.g., paragraph 0010-0013, 0018-0026, 0029, 0032, 0036, etc.)
 	Regarding claims 1-3, 6-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known phosphorus-containing phenolic polymers, hardeners, fillers, and/or other known additives as suggested by LIN ‘080 in the ignition-resistant epoxy resin compositions of GAN ‘890 in order to produce useful flame-resistant prepregs and resin-coated foils for printed circuit boards.

	Further regarding claim 1, since: (i) GAN ‘890 discloses that the base phenolic resins intended for modification with DOPO can have structures in accordance with disclosed Formula (VII), wherein each R1 and each R2 is independently an alkyl group with 1-10 carbon atoms and R2 is hydrogen; and (ii) alkyl groups with 1-10 carbon atoms are generally assumed to include tert-butyl alkyl groups and tert-octyl groups; GAN ‘890 discloses DOPO-modified phenolic resins wherein the base phenolic resin contains alkyl phenolic repeat units wherein the alkyl groups are tert-butyl (corresponding to recited phenolic repeat units “n”) and/or alkyl phenolic repeat units wherein the alkyl groups are tert-octyl (corresponding to recited phenolic repeat units “l”) and/or alkyl phenolic repeat units wherein the R1 alkyl group is tert-butyl and the R2 alkyl group is tert-octyl, or alternatively wherein the R1 alkyl group is tert-octyl and the R2 alkyl group is tert-butyl (corresponding to recited phenolic repeat unit “m”); GAN ‘890 discloses DOPO-modified phenolic resins conforming to recited formula (I).
 	Regarding claims 4-5, since LIN ‘080 discloses curable epoxy resin compositions containing 100 parts epoxy resin, 0.5-30 parts amine curing agent, and 10-150 parts halogen-free DOPO-containing flame retardant, LIN ‘080 disclose halogen-free resin compositions with hardener to phosphorus-containing phenolic resin ratios which at least partially read on the weight ratios recited in claims 4-5. Additionally and/or alternatively, one of ordinary skill in the art would have selected the ratio of the hardener component and phosphorus-containing 
 	Regarding claims 16-19, since the epoxy resin compositions of GAN ‘890 or LIN ‘080 are generally applied to reinforcing fabrics or foils in liquid form, drying of the epoxy resin compositions of GAN ‘890 or LIN ‘080 would have occurred as part of the thermal partial (or full) curing of the impregnated or coated resin compositions of GAN ‘890 or LIN ‘080 to produce prepregs or resin-coated foils. 
	Regarding claims 19-20, one of ordinary skill in the art would have utilized the flame-retardant epoxy resin compositions of LIN ‘080 in other known circuit board-related applications such as coatings for metal foils as suggested by GAN ‘890 in order to produce circuit board materials with desirable electrical properties, flame retardancy, and heat resistance.

Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. 
 (A) Applicant’s arguments specifically directed to the proposed Claim Amendments filed 05/21/2021 have been considered but are moot because the proposed Claim Amendments have NOT been entered.
 (B) Applicant states that KEG3320B65 resin used in Applicant’s working Examples has a formula wherein m=0, n=0, l=1, and one of R1 and R2 is a residue of DOPO and the other is 
-O(CH2)3CH3. However, such statements should be supported by objective evidence.
MPEP 716.01(c)    Probative Value of Objective Evidence [R-10.2019]
I.    TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
II.    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.

Since the disclosure as filed does not contain any information as to the specific formula or chemical composition of the KEG3320B65 resin used in the working Examples, if Applicant attempts to rely on the working Examples utilizing said KEG3320B65 resin to provide evidence of unexpected results and/or criticality, this additional information with respect to the KEG3320B65 resin should be presented in the form of objective evidence factually supported by an appropriate affidavit or declaration in order to be probative value.
 (C) Applicant argues that the claims as set forth in the proposed Claim Amendments filed 05/21/2021 are commensurate in scope with the Examples in the specification.  As noted above, Applicant’s arguments specifically directed to the proposed Claim Amendments filed 05/21/2021 have been considered but are moot because the proposed Claim Amendments have NOT been entered.

present claims (i.e., the original claims filed 06/15/2018) Applicant again argues that phosphorus-modified phenolic resins in accordance with recited formula (I) provides unexpected results with respect to water absorption relative to DOPO-modified bisphenol A type phenolic resins.  While the working Examples in the specification provide some evidence that phosphorus-modified phenolic resins in accordance with recited formula (I) exhibit lower water absorption as compared to phosphorus-modified Bisphenol A type resins, the showings provided are not commensurate in scope with the present claims (especially given that there is other reasonable motivations for utilizing the phosphorus-containing resin of GAN ‘890 in known pre-preg formulations and applications as disclosed in LIN ‘080) -- for example, but not limited to:

• the structure of the phosphorus-modified phenolic resin -- Applicant has not provided evidence that the relied upon unexpectedly reduced water absorption properties would be present if the resin compositions contain phosphorus-modified phenolic resins which are structurally different (e.g., containing different values for repeat units “l” and/or “m” and/or “n”) from the commercially available KEG3320B65 resin of the working Examples.  The recited formula (I) allows for any one or any two of the repeat units “l”, “m”, and/or “n” to be zero -- e.g., phenolic resins in accordance with recited formula (I) can contain: only repeat units “l”; only repeat units “m”; only repeat units “n”; only repeat units  “l” and “m”; only repeat units “m” and “n”; or only repeat units  “l” and “n” units. However, the specification fails to provide any information as to what the values of “l” and “m” and “n” are for the KEG3320B65 resin utilized in the working Examples.  Therefore, the Examiner is unable to accurately determine the scope of the showing provided by the specification with respect to the chemical structure of the recited phosphorus-modified phenolic resin.  
         Furthermore, even in view of Attorney’s arguments filed 05/21/2021 with respect to the chemical composition and structure of the commercially available KEG3320B65 resin, Applicant has not provided objective evidence that the relied upon unexpectedly reduced water absorption properties would be present if the resin compositions contain phosphorus-modified phenolic resins which are structurally different (e.g., containing non-zero values for repeat units “m” and/or “n”) from the commercially available KEG3320B65 resin of the working Examples.  It is unclear whether the relied upon unexpectedly reduced water absorption properties would be present if repeat units “l” 

• the relative amounts of halogen-free epoxy resin (A), hardener (B), and/or phosphorus-containing phenolic resin (C) -- Applicant has not provided evidence that the relied upon unexpectedly reduced water absorption properties would be present if resin compositions contain amounts of halogen-free epoxy resin (A), hardener (B), and/or phosphorus-containing phenolic resin (C) which are significantly different from the working Examples.

• the overall composition of the resin composition -- Applicant has not provided evidence that the relied upon unexpectedly reduced water absorption properties would be present if the resin composition contains non-trivial amounts of other materials (e.g., 10 wt% or 20 wt% or 50 wt% or 80 wt%, etc.).  The Examiner has reason to believe a certain minimum combined amount of the recited components (A), (B), and (C) must be present in the resin composition to exhibit the relied upon unexpectedly reduced water absorption properties.


While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, Applicant has only provided evidence of unexpected results and/or criticality based on a very limited range of resin compositions, and further fails to provide adequate information with respect to the type of phosphorus-modified phenolic resin used in the relied upon working Examples.


MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Therefore, the teachings of GAN ’890 are not limited to phosphorus-modified Bisphenol A type resins, but also at least broadly suggests the use of phosphorus-modified branched C4 and/or branched C8 alkyl phenolic resins. Applicant has not provided evidence of unexpected results commensurate in scope with the present claims from the recited phosphorus-modified phenolic resin of formula (I).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 1, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787